Citation Nr: 0942567	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  06-34 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
lower lumbar spine and thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1979 to July 
1982.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a January 2006 rating decision, 
which denied the Veteran's application for service connection 
for osteoarthritis of the lower lumbar spine and 
thoracolumbar spine.  

The record reflects that the Veteran has submitted additional 
evidence to the Board in conjunction with this case, 
accompanied by a waiver of initial review of the evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his current back disorder is the 
result of an injury in service.  Specifically, he asserts 
that, during active duty service, he worked in construction 
and did a lot of heavy lifting and manual labor, and claims 
that his current disability stems from an incident in which 
he was lifting heavy bags of cement and injured his back.  
See VA Form 9, October 2006.  

As an initial matter, a review of the Veteran's DD 214 
reveals that his military occupational specialty was a 
carpentry and masonry specialist.  His August 1979 service 
enlistment examination report shows that he was found to have 
a normal spine and other musculoskeletal findings.  On the 
accompanying medical history report, he indicated that he did 
not then have, and had never had swollen or painful joints, 
arthritis, rheumatism, bursitis, or recurrent back pain.  He 
wrote that he was in good health and was not taking any 
medications.  Subsequent records show that, in September 
1981, he was seen in the clinic with complaints of low back 
pain for the past two days.  He said that the problem had 
been chronic for the past year and was intermittent.  The 
Veteran denied any previous trauma to the back, and also 
denied a family history of arthritis, as well as a history of 
back injuries.  Upon examination, the clinician was able to 
elicit pain by applying pressure to the coccyx, but found 
that the Veteran's spine was normal.  The examiner did not 
diagnose any spinal or musculoskeletal disorder, and 
recommended that the Veteran take aspirin, apply moist heat 
to his back, and return to the clinic as needed.  

The Veteran did not complain of, or seek treatment for any 
back problems again until June 1982, when he was seen with 
complaints of back pain for the previous week.  At that time, 
he said that he had been "throwing around some cement 
bags."  Upon examination, the clinician found no evidence of 
any spinal deformities.  Although there was slight tenderness 
with forward range of motion, there was no tenderness to 
palpation, and the Veteran was able to perform straight leg 
raising to 40 degrees without tenderness.  The diagnosis was 
musculoskeletal pain.  Again, the examiner prescribed 
aspirin, analgesic balm, and most heat.  The Veteran was 
permitted to return to duty and was advised to return to the 
clinic as needed.   

The Veteran separated from service in July 1982.  The claims 
folder, however, contains no medical examination report or 
medical history report.  

The record indicates that following service, the Veteran 
neither sought treatment for, nor was diagnosed with any back 
disorders again until November 2003, when he was seen at the 
Saginaw, Michigan VAMC with general complaints of back pain.  
The examiner noted that he had some limping from 
osteoarthritis, along with back pain and diagnosed him with 
low back pain.  

Private treatment records, dated January through October 
2005, indicate various spinal diagnoses, including very mild 
scoliotic and degenerative changes of the thoracic spine, 
with very minimal anterior wedging of T10 and T11, which the 
radiologist specifically noted may have been developmental.  
X-rays of the lumbosacral spine revealed mild levoconvex 
(left-sided) scoliosis with anterior spurring and mild disc 
space narrowing.  The diagnosis was lumbar scoliosis and 
degenerative changes.  A lumbar spine MRI revealed a small, 
right posterior bulging disc at the L5-S1 level with 
hypertrophic degenerative changes.  A thoracic spine MRI 
found degenerative changes, including central and 
particularly left of midline disc herniation at the T8-T9 
disc level.

Also of record is a handwritten note, dated October 2005, 
from one of the Veteran's private physicians, in which he 
wrote the following one-line statement: "Based upon my 
evaluation, I believe [the Veteran's] military injury 
contributes to his low back pain."  The statement did not 
provide any further explanation.

During a November 2005 VA compensation and pension 
examination, the Veteran said that he had undergone no 
surgeries, and could pinpoint no definite back injury.  He 
did, however, report that he had sustained a back strain 
during service.  Upon examination, the examiner noted some 
arthritic irregularity by the facet joints in the lower 
lumbar spine, particularly at the L3-4 and L4-5 level.  
Minimal compression deformities were seen at the T12 level, 
which the examiner concluded were most likely from an old 
injury.  The same minimal compression deformity was seen in 
the lower thoracic spine, which the examiner again opined was 
most likely from old injuries.  His analysis of x-ray reports 
was osteoarthritic changes with evidence of old injuries on 
the lower thoracic spine.  The examiner diagnosed the Veteran 
with osteoarthritis of the facet joints of the lower lumbar 
spine and osteoarthritis of the lower thoracic spine.  He 
opined, based on the Veteran's history, a clinical 
examination, and review of the claims folder, including 
previous treatment records, that it was not as likely as not 
(i.e., less likely than not) that the Veteran's present 
spinal symptoms were related to any particular incident in 
service.   

Following the VA examination, the Veteran submitted 
additional medical treatment records and diagnostic test 
results from his private physicians.  A March 2008 lumbar 
spine MRI revealed multiple findings, including congenital 
spinal stenosis. 

As noted, the VA examiner concluded that none of the 
Veteran's present symptoms were related to service.  However, 
that same VA examiner also concluded that the Veteran's 
spinal deformities were from old injuries, and the Veteran 
has repeatedly denied any previous back injuries other than 
the documented incident in service.  In this respect, the 
Board notes that the VA examiner failed to provide a 
rationale for his negative opinion, to include reconciling 
that opinion with the fact that there is no evidence of 
record that the Veteran sustained any back injury other than 
the one reported to have occurred in service.  Moreover, it 
appears that the deformities characterized by the VA examiner 
as being related to an old injury have been previously 
characterized by the Veteran's treating physicians as being 
developmental in nature.

Accordingly, the Board finds that there are additional 
questions that must be addressed, and that a remand for an 
another examination, etiological opinion, and more complete 
rationale is therefore in order.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (once VA undertakes the effort to 
provide an examination when developing a service connection 
claim, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).

The Board further notes that the claims folder contains an 
April 2005 private medical examination, dated several months 
prior to the Veteran's application for VA benefits, that was 
specifically classified as a disability determination 
evaluation.  However, there is no further information as to 
whether the Veteran has applied for, or has received 
disability benefits from the Social Security Administration 
("SSA").  As such, the Board finds that an inquiry must be 
made as to whether he has applied for SSA benefits, and if 
so, these records must be obtained.  

Finally, the Board notes that where VA has constructive and 
actual knowledge of the availability of pertinent reports in 
the possession of the VA, an attempt to obtain those reports 
must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
As records in the possession of the VA are deemed to be 
constructively of record, any relevant VA treatment records 
since November 2003 must be obtained.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter asking 
whether he has applied for and/or received 
disability benefits from SSA, or other 
Federal or State agency.  If so, request 
copies of such records and associate them 
with the claims folder.  Any negative 
reply should be included in the claims 
folder.

2.  Obtain all available VA treatment 
records pertaining to the Veteran's 
thoracic and lumbar spine disorders since 
November 2003 and associate them with the 
claims folder.  Any negative reply should 
be included in the claims folder.  

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of any current 
back disability.  The complete claims 
folder must be provided to the examiner, 
and the examiner must specifically state 
that the complete folder has been 
reviewed.  Spinal x-rays should be 
obtained, as well as any other tests 
deemed necessary.

The examiner should obtain a thorough 
history of the Veteran's symptoms, as well 
as his post-service work and recreational 
activities, and provide responses to the 
following inquiries:

a) Diagnose all disabilities of the lower 
lumbar spine and/or thoracolumbar spine 
shown to exist;

b) Indicate which, if any, of these 
disabilities are congenital or 
developmental in nature; and, if so, opine 
whether the Veteran now has additional 
disability due to disease or injury 
superimposed upon such defect during 
service;

c) As to each disease or disability 
identified, opine as to whether it is more 
likely than not (i.e., probability greater 
than 50 percent); at least as likely as 
not (i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that it originated 
during active service/active duty, to 
include a lifting injury in June 1982.  

d) Provide detailed rationale, with 
specific references to the record, for the 
opinions provided.  In doing so, discuss 
the pertinent medical opinions that have 
been previously offered regarding the 
etiology of the Veteran's current spine 
disability, particularly those of the VA 
examiner in November 2005 and the private 
examiner in October 2005, expressing 
agreement or disagreement therewith and 
giving reasons for such agreement or 
disagreement.

4.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


